IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-41,790-02


                        EX PARTE RICARDO MARTINEZ, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 78814-346-2 IN THE 346TH DISTRICT COURT
                             FROM EL PASO COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of murder and sentenced to seventy years’ imprisonment. The

Eighth Court of Appeals affirmed his conviction. Martinez v. State, 08-99-00270-CR (Tex.

App.—El Paso Oct. 20, 2000)(not designated for publication). Applicant filed this application for

a writ of habeas corpus in the county of conviction, and the district clerk forwarded it to this Court.

See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that trial counsel was ineffective because he failed to present certain

evidence at the motion for suppression hearing, failed to interview and present witnesses, failed to

file a motion to suppress an identification due to coercive tactics, failed to object to the court’s

charge, called an accomplice witness to testify which harmed his defense, and failed to call defense
                                                                                                       2

witnesses who could have testified as mitigation at the punishment hearing. Applicant has alleged

facts that, if true, might entitle him to relief. Strickland v. Washington, 466 U.S. 668 (1984).

Accordingly, the record should be developed. The trial court is the appropriate forum for findings

of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order trial counsel to

respond to Applicant’s claim. In developing the record, the trial court may use any means set out

in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine whether

Applicant is indigent. If Applicant is indigent and wants to be represented by counsel, the trial court

shall appoint counsel to represent him at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If

counsel is appointed or retained, the trial court shall immediately notify this Court of counsel’s

name.

        The trial court shall make findings of fact and conclusions of law as to whether, considering

the totality of the circumstances, the common-law doctrine of laches bars equitable relief in this case.

Ex parte Perez, 398 S.W.3d 206 (Tex. Crim. App. 2013). The trial court shall also make findings

of fact and conclusions of law as to whether trial counsel’s performance was deficient and Applicant

was prejudiced. The trial court may make any other findings and conclusions that it deems

appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.
                           3

Filed: November 24, 2021
Do not publish